



EXHIBIT 10.1
BARNES & NOBLE EDUCATION, INC.
120 Mountainview Boulevard
Basking Ridge, New Jersey 07920


July 19, 2017
Mr. Max J. Roberts 
14 Beacon Hill Drive
Chester, NJ 07930
Dear Mr. Roberts:


This letter (“Retirement Letter”) sets forth the agreement between you and
Barnes & Noble Education, Inc. (“Education”) and Barnes & Noble College
Booksellers, LLC (the “Company”), a wholly-owned subsidiary of Barnes & Noble
Education, Inc., regarding your resignations from Education, the Company, and
their affiliates effective as of September 19, 2017 (the “Retirement Date”).


You and Education intend that you will remain employed as the Chief Executive
Officer of Education through the Retirement Date and a member of the board of
directors of Education (the “Board”) for the same period. Through the Retirement
Date, your employment will continue to be governed by the terms of that certain
letter agreement between you and Education dated June 23, 2015 (the “Letter
Agreement”, which is hereby reaffirmed and made a part of this Retirement
Letter), and you agree that, in addition to your regular duties, you will assist
with the transition of the CEO position to your successor. In the event of any
conflict between provisions of the Letter Agreement and this Retirement Letter,
the terms of the Retirement Letter shall control.


If you remain employed by Education and the Company through the Retirement Date,
you hereby voluntarily resign from the Board and all other positions with the
Company, Education and their affiliates as of and effective on such Retirement
Date. You agree to execute such documents and take such other actions as
Education may request to reflect such resignations as of and effective on such
Retirement Date.


If you remain employed by Education through the Retirement Date, the Company
agrees to provide you the payment specified in Section 3.8 of the Letter
Agreement, subject to your signing the General Release and Waiver attached as
Exhibit A (the “Release”) on or within 21 days following the Retirement Date and
not revoking such Release. The payments you will receive pursuant to Section 3.8
of the Letter Agreement are summarized in Section 1 of Exhibit B hereto.


In addition, if you reasonably cooperate through the Retirement Date with the
transition of your duties to your successor, the Company will pay you a cash
transition payment of $562,500 (the “Transition Payment”), subject to applicable
tax withholdings. The Transition Payment will be paid to you promptly following
the Release becoming irrevocable.


For the avoidance of doubt, Education and the Company agree that, for purposes
of Sections 4.6 and 5 of the Letter Agreement, you may select your own counsel
with respect to any matter covered thereby, subject to the consent of Education
(which shall not be unreasonably withheld).


If your employment with the Company and Education terminates for any reason
prior to the Retirement Date, the effect of such termination shall be as
provided in the Letter Agreement. Thank you for your loyal service to Education.


We wish you the best of luck in any future endeavors. If you agree to the
foregoing, kindly sign and return to us the enclosed duplicate copy of this
Agreement.


Very truly yours,




BARNES & NOBLE EDUCATION, INC.


By: /s/ Michael C. Miller
Name: Michael C. Miller





--------------------------------------------------------------------------------





Date: July 19, 2017




BARNES & NOBLE COLLEGE BOOKSELLERS, LLC


            
By: /s/ Michael C. Miller
Name: Michael C. Miller
Date: July 19, 2017






Accepted and Agreed to:


MAX J. ROBERTS


By: /s/ Max J. Roberts
Date: July 19, 2017 

















--------------------------------------------------------------------------------






Exhibit A


GENERAL RELEASE AND WAIVER 
1.     Max J. Roberts (“Employee”) hereby acknowledges and agrees that
Employee’s employment with Barnes & Noble College Booksellers, LLC and Barnes &
Noble Education, Inc. (together, the “Company”) terminated on September 19, 2017
(the “Termination Date”). 
2.     Employee acknowledges and agrees that Employee’s executing this General
Release and Waiver (“Release”) is a condition precedent to the Company’s
obligation to pay (and the Employee’s right to retain) the payments and benefits
set forth in Section 3.8 of the employment letter agreement, dated as of June
23, 2015, between Employee and the Company (the “Employment Agreement”) and the
“Transition Payment” referred to in the Retirement Letter, dated as of July 19,
2017, between Employee and the Company (the “Retirement Letter”) (such payments
and benefits under the Employment Agreement and the Transition Payment are
collectively referred to herein as the “Separation Benefit”), that the
Separation Benefit is adequate consideration for this Release, and that any
monetary or other benefits that, prior to the execution of this Release,
Employee may have earned or accrued, or to which Employee may have been
entitled, have been paid or such payments or benefits have been released, waived
or settled by Releasor (as defined below) except as expressly provided in this
Release. 
3.     (a)     THIS SECTION PROVIDES A COMPLETE RELEASE AND WAIVER OF ALL
EXISTING AND POTENTIAL CLAIMS EMPLOYEE MAY HAVE AGAINST EVERY PERSON AND ENTITY
INCLUDED WITHIN THE DESCRIPTION BELOW OF “RELEASEE.” BEFORE EMPLOYEE SIGNS THIS
RELEASE, EMPLOYEE MUST READ THIS SECTION CAREFULLY, AND MAKE SURE THAT EMPLOYEE
UNDERSTANDS IT FULLY. 
(b)     In consideration of Employee’s receipt and acceptance of the Separation
Benefit from the Company, and on behalf of the Company and each Releasee (as
defined below), Employee, on Employee’s behalf and on behalf of Employee’s
heirs, executors, administrators, successors and assigns (collectively,
“Releasor”), hereby irrevocably, unconditionally and generally releases the
Company, its current and former officers, directors, shareholders, trustees,
parents, members, managers, affiliates, subsidiaries, branches, divisions,
benefit plans, agents, attorneys, advisors, counselors and employees, and the
current and former officers, directors, shareholders, agents, attorneys,
advisors, counselors and employees of any such parent, affiliate, subsidiary,
branch or division of the Company and the heirs, executors, administrators,
receivers, successors and assigns of all of the foregoing (each, a “Releasee”),
from or in connection with, and hereby waives and/or settles, except as provided
in Section 3(c), any and all actions, causes of action, suits, debts, dues, sums
of money, accounts, controversies, agreements, promises, damages, judgments,
executions, or any liability, claims or demands, known or unknown and of any
nature whatsoever, whether or not related to employment, and which Releasor ever
had, now has or hereafter can, shall or may have as of the date of this Release,
including, without limitation, (i) any rights and/or claims arising under any
contract, express or implied, written or oral, including, without limitation,
the Employment Agreement; (ii) any rights and/or claims arising under any
applicable foreign, Federal, state, local or other statutes, orders, laws,
ordinances, regulations or the like, or case law, that relate to employment or
employment practices, including, without limitation, family and medical, and/or,
specifically, that prohibit discrimination based upon age, race, religion, sex,
color, creed, national origin, sexual orientation, marital status, disability,
medical condition, pregnancy, veteran status or any other unlawful bases,
including, without limitation, the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, as amended, the Civil Rights Acts of 1866 and 1871, as
amended, the Age Discrimination in Employment Act of 1967, as amended, the
Americans with Disabilities Act of 1990, as amended, the Family Medical Leave
Act of 1993, as amended, the Employee Retirement Income Security Act of 1974, as
amended, the Vietnam Era Veterans’ Readjustment Assistance Act of 1974, as
amended, the Worker Adjustment and Retraining Notification Act of 1988, as
amended, and any similar applicable statutes, orders, laws, ordinances,
regulations or the like, or case law, of the State of New Jersey and any State
in which any Releasee is subject to jurisdiction, or any political subdivision
thereof, including, without limitation, the New York State Human Rights Law, the
New York State Labor Law, the New York City Human Rights Law, the New Jersey Law
Against Discrimination and the New Jersey Wage and Hour Law, and all applicable
rules and regulations promulgated pursuant to or concerning any of the foregoing
statutes, orders, laws, ordinances, regulations or the like; (iii) any waivable
rights and/or claims relating to wages and hours, including under state or local
labor or wage payment laws; (iv) any rights and/or claims to benefits that
Employee may have or become entitled to receive under any severance,
termination, change of control, bonus or similar policy, plan, program,
agreement or similar or related arrangements, including, without limitation, any
offer letter, letter agreement or employment agreement between Employee and the
Company; (v) any rights and/or claims that Employee may have to receive any
equity in the Company (whether restricted or unrestricted) in the future; and
(vi) and any rights and/or claims for attorneys’ fees. Employee agrees not to
challenge or contest the reasonableness, validity or enforceability of this
Release. 





--------------------------------------------------------------------------------





(c)     Notwithstanding the foregoing, Employee does not release any Releasee
from any of the following rights and/or claims: (i) any rights and/or claims
Employee may have that arise after the date Employee signs this Release; (ii)
any rights and/or claims that by law cannot be waived by private agreement;
(iii) Employee’s right to file a charge with or participate in any investigation
or proceeding conducted by the U.S. Equal Employment Opportunity Commission
(“EEOC”) or similar government agency; provided that even though Employee can
file a charge or participate in an investigation or proceeding conducted by the
EEOC or similar government agency, by executing this Release, Employee is
waiving his ability to obtain relief of any kind from any Releasee to the extent
permitted by law; (iv) Employee’s non-forfeitable rights to accrued benefits
(within the meaning of Sections 203 and 204 of ERISA); (v) any rights and/or
claims to insurance coverage under any directors’ and officers’ personal
liability insurance or fiduciary insurance policy; and (vi) any rights and/or
claims to enforce the Employment Agreement or the Retirement Letter in
accordance with their terms. 
4.     Nothing in or about this Release prohibits Employee from: (i) filing and,
as provided for under Section 21F of the Securities Exchange Act of 1934,
maintaining the confidentiality of a claim with a government agency that is
responsible for enforcing a law; (ii) providing Confidential Information (as
defined in Section 4.3(a) of the Employment Agreement) to the extent required by
law or legal process or permitted by Section 21F of the Securities Exchange Act
of 1934; or (iii) cooperating, participating or assisting in any government or
regulatory entity investigation or proceeding. 
5.     Employee represents and warrants that Employee has not filed or commenced
any complaints, claims, actions or proceedings of any kind against any Releasee
with any Federal, state or local court or any administrative, regulatory or
arbitration agency or body. Employee hereby waives any right to, and agrees not
to, seek reinstatement or employment of any kind with any Releasee and, without
waiver by any Releasee of the foregoing, the existence of this Release shall be
a valid, nondiscriminatory basis for rejecting any such application or, in the
event Employee obtains such employment, for terminating such employment. This
Release and the Separation Benefit are not intended to be, shall not be
construed as and are not, an admission or concession by any Releasee of any
wrongdoing or illegal or actionable acts or omissions. 
6.     (a)     Employee hereby represents and agrees that Employee shall keep
confidential and not disclose orally or in writing, to any person, except as may
be required by law, any and all information concerning the existence or terms of
this Release and the amount of any payments made hereunder. Employee further
agrees that, except as shall be required by law, Employee shall keep
confidential and not disclose orally or in writing, directly or indirectly, to
any person (except Employee’s immediate family, attorneys and accountant), any
and all information concerning any facts, claims or assertions relating or
referring to any experiences of Employee or treatment Employee received by or on
behalf of any Releasee through the date of this Release. 
(b)     If Employee is requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) to disclose any information covered by
Section 6(a), Employee shall promptly notify the Company of such request or
requirement so that the Company may seek to avoid or minimize the required
disclosure and/or to obtain an appropriate protective order or other appropriate
relief to ensure that any information so disclosed is maintained in confidence
to the maximum extent possible by the agency or other person receiving the
disclosure, or, in the discretion of the Company, to waive compliance with the
provisions of this Release. Employee shall use reasonable efforts, in
cooperation with the Company or otherwise, to avoid or minimize the required
disclosure and/or to obtain such protective order or other relief. If, in the
absence of a protective order or the receipt of a waiver hereunder, Employee is
compelled to disclose such information or else stand liable for contempt or
suffer other sanction, censure or penalty, Employee shall disclose only so much
of such information to the party compelling disclosure as he believes in good
faith on the basis of advice of counsel is required by law, and, to the extent
reasonably practicable, Employee shall give the Company prior notice of such
information he believes he is required to disclose. 
7.     (a)     Employee shall not make, either directly or by or through another
person, any oral or written negative, disparaging or adverse statements or
representations of or concerning any Releasee.


(b)     Without limitation to the survival of any other terms of the Employment
Agreement subsequent to the end of Employee’s employment, the expiration or
termination of the Employment Agreement, and/or the execution and effectiveness
of this Release, Employee and the Company expressly acknowledge that the terms
of Sections 4 and 5 of the Employment Agreement survive and shall be in full
force and effect as provided in the Employment Agreement. 
8.     The covenants, representations and acknowledgments made by Employee in
this Release shall continue to have full force and effect after the execution
and effectiveness of this Release and the delivery of the Separation Benefit,
and this Release shall inure to the benefit of each Releasee, and the successors
and assigns of each of them, to the extent necessary to preserve the intended
benefits of such provisions. If any section of this Release is determined to be
void, voidable or unenforceable, it shall have no effect on the remainder of
this Release, which shall remain in full force and effect, and the provisions so
held





--------------------------------------------------------------------------------





invalid or unenforceable shall be deemed modified as to give such provisions the
maximum effect permitted by applicable law. Without limitation to Section 3.8 of
the Employment Agreement, the Company shall be excused and released from any
obligation to make payment of the Separation Benefit, and Employee shall be
obligated to return to the Company the Separation Benefit, in the event that
Employee is found to have (a) made a material misstatement in any term,
condition, covenant, representation or acknowledgment in this Release, or (b)
Employee is found to have committed or commits a material breach of any term,
condition or covenant in this Release.
9.     This Release, the Employment Agreement and the Retirement Letter
constitute the sole and complete agreement between the parties with respect to
the matters set forth therein and supersedes all prior agreements,
understandings and arrangements, oral or written, between Employee and the
Company with respect to the subject matter thereof. This Release may not be
amended or modified except by an instrument or instruments in writing signed by
the party against whom enforcement of any such modification or amendment is
sought. Either party may, by an instrument in writing, waive compliance by the
other party with any term or provision of this Release to be performed or
complied with by such other party. 
10.     With respect to any claims or disputes under or in connection with this
Release or any claims released under Section 3 of this Release, Employee and the
Company hereby acknowledge and agree that Sections 6.7 and 6.9 of the Employment
Agreement shall govern. Employee acknowledges that a breach or threatened breach
of the provisions of this Release may give rise to losses or damages for which
the Company cannot be reasonably or adequately compensated in an action at law,
and that such violation may result in irreparable and continuing harm to the
Company. Accordingly, Employee agrees that, in addition to any other remedy that
the Company may have at law or in equity, the Company shall be entitled to seek
equitable relief, including, without limitation, injunction and specific
performance and Employee hereby waives any requirements for security or posting
of any bond in connection with such relief. No specification in this Release of
any particular remedy shall be construed as a waiver or prohibition of any other
remedies (including claims for damages) in the event of a breach or threatened
breach of this Release. 
11.     Employee agrees and acknowledges that (a) Employee has had an adequate
opportunity to review this Release and all of its terms, (b) Employee
understands all of the terms of this Release, which are fair, reasonable and are
not the result of any fraud, duress, coercion, pressure or undue influence
exercised by or on behalf of any Releasee and (c) Employee has agreed to and/or
entered into this Release and all of the terms hereof, knowingly, freely and
voluntarily. 
12.     By executing this Release, Releasor acknowledges that (a) Employee has
been advised by the Company to consult with an attorney before executing this
Release; (b) Employee was provided adequate time (i.e., at least 21 days) to
review this Release and to consider whether to sign this Release and (c)
Employee has been advised that Employee has 7 days following execution to revoke
this Release (“Revocation Period”). Notwithstanding anything to the contrary
contained herein or in the Employment Agreement or the Retirement Letter, this
Release shall not be effective or enforceable, and the Separation Benefit is not
payable and shall not be delivered or paid by the Company, until the Revocation
Period has expired and provided that Employee has not revoked this Release.
Employee agrees that any revocation shall be made in writing and delivered to
JoAnn Magill, Vice President, Chief Human Resources Officer, Barnes & Noble
Education, Inc., 120 Mountain View Boulevard, Basking Ridge, NJ 07920. Employee
acknowledges that revocation of this Release shall result in the Company’s not
having an obligation to pay the Separation Benefit. 


Signature:________________________            Date:____________________
Max J. Roberts







--------------------------------------------------------------------------------








Exhibit B


1.
The total payment pursuant to Section 3.8 of the Letter Agreement is $4,423,699,
which consists of two times the sum of (i) your base salary of $900,000, (ii)
your average bonuses for fiscal 2015, 2016, and 2017 of $1,254,313 and (iii)
your aggregate annual cost of benefits of $57,537.



2.
For the avoidance of doubt, nothing in the Retirement Letter shall be deemed to
alter the anticipated vesting on September 16, 2017 of tranches of restricted
stock associated with the September 16, 2015 and September 16, 2016 restricted
stock awards, respectively, to Mr. Roberts in accordance with their terms in the
amounts set forth below:



September 16, 2015 Award    Tranche 2 equal to 46,083 shares
September 16, 2016 Award     Tranche 1 equal to 69,587 shares
    





